08/31/2020



                                                                                               Case Number: DA 20-0247




                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                           Cause No. DA-2020-0247
 ROBERT MAFFIT, and the
 MONTANA INDEPENDENT LIVING
 PROJECT, INC., a Montana Non-Profit
                                                    ORDER ON UNOPPOSED MOTION
 Corporation,
                                                   FOR EXTENSION OF TIME TO FILE
                                                           ANSWER BRIEF
             Plaintiffs/Appellants,
 v.

 CITY OF HELENA, and JOHN DOES 1-
 XXX
           Defendant/Appellee.



       Appellee having moved this Court for an unopposed extension of time to file answer brief

and for good cause shown, it is hereby ordered that the Appellee’s answer brief be due on or

before October 5, 2020.

       DATED _____ day of August, 2020.

                                                           __________________________
                                                           SUPREME COURT JUSTICE




                                                                                Electronically signed by:
                                                                                   Bowen Greenwood
                                                                               Clerk of the Supreme Court
                                                                                     August 31 2020